Defendant, Carl Hughes, was charged in the court of common pleas of Oklahoma county *Page 39 
with the crime of unlawful possession of intoxicating liquor on July 8, 1945, to wit: "Thirty-five pint bottles of tax-paid liquor, to-wit: whisky." He was tried, convicted, and sentenced to pay a fine of $50 and to serve 30 days in the county jail, and has appealed.
This case involves the same questions of law presented by the case of Hughes v. State of Oklahoma, 85 Okla. Cr. 25,184 P.2d 625. The identical instruction which caused a reversal in that case was given in this case, and an exception saved.
For the reasons stated in the case of Hughes v. State,85 Okla. Cr. 25, 184 P.2d 625, the judgment of the court of common pleas of Oklahoma county is reversed, and the case remanded, with instructions to again try this defendant on this charge.
JONES and BRETT, JJ., concur.